DETAILED ACTION
 	 	The following is a Final Office Action in response to Applicant's amendment filed on December
 	 20, 2020. Applicant's amendment amended independent claim 1. Currently Claims 1-20 are    
	 pending.

 	 			 	Notice of Pre-AIA  or AlA Status
 	 	The present application, filed on or after March 16, 2013, is being examined under the first 
 	inventor to file provisions of the AIA .

 				           	Response to Amendment
 	 	The 35 U.S.C. 101 rejection of claims 1-20 in the previous office action is withdrawn 
 in response to Applicant's amendments to claim 1.

 	                                  		Response to Arguments
 	  	Applicant's arguments filed December 20, 2020, with respect to the 35 U.S.C. 101 rejection  
 	have been fully  considered and are found to be persuasive. 
	 	Applicant's arguments filed December 20, 2020, with respect to the 35 U.S.C. 102 rejection  
 	have been fully considered and are not persuasive. Applicant argued that “neither the multi-
function display unit 28 nor the crew alert system display unit 30 of Records (which display any data) 
are part of a portable device”. The examiner respectfully disagrees. A portable device is inherent in 
the disclosure of Records. Applicant further amended the claim to recite …via a wireless network … 
wherein the current supplemental information facilitates improved execution of the service operation, 
and applicant argued that Records fails to teach these amended features. In response, Applicant is 
directed to the 103 rejection below. 
 				
 						Double Patenting

                       The non-statutory double patenting rejection is based on a judicially created doctrine
           grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or 
           improper timewise extension of the “right to exclude” granted by a patent and to prevent possible 
           harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is 
           appropriate where the conflicting claims are not identical, but at least one examined application claim 
           is not patentably distinct from the reference claim(s) because the examined application claim is either 
           anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 
           140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 
           (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 
            2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and 
            In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be 
            used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
            ground provided the conflicting application or patent either is shown to be commonly owned with this 
            application, or claims an invention made as a result of activities undertaken within the scope of a 
             joint research agreement.
    Effective January 1, 1994, a registered attorney or agent of record may sign a terminal 
             disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
                          Claims 1-3, 5-6, 10, 12, 16-18 are rejected on the ground of non-statutory obviousness-
              type double patenting as being unpatentable over claims 1, 9, 12-13 and 16-19 of U.S. Patent No. 
              10/204,322. Although the conflicting claims are not identical, they are not patentably distinct from 
              each other because it is well settled that the omission of an element and its function is an obvious 
              expedient if the remaining elements perform the same function as before", in re Karlson, 136 


Claim Rejections - 35 USC§ 112

	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL
          The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner
and process of making and using it, in such full, clear, concise, and exact terms as to
enable any person skilled in the art to which it pertains, or with which it is most nearly
connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 
   112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
          Claim 1 recites ".., wherein the current supplemental information 
facilitates improved execution of the service operation.." while the Specification only discloses "supplemental information might include detailed instructions for performing an inspection-type service operation on an inspected item" (Specification, Paragraph [0238]) but not the explicit negative limitation where the supplemental information facilitates improved execution of the service operation.


 				Claim Rejections - 35 USC § 103

         The following is a quotation of 35 U.S.C. 103(a) which forms the   basis for all obviousness rejections set forth in this Office action:
              (a) A patent may not be obtained though the invention is not
              identically disclosed or described as set forth in section 102 of this 
              title, if the differences between the subject matter sought to be 
              patented and the prior art are such that the subject matter as a 
              whole would have been obvious at the time the invention was made 
              to a person having ordinary skill in the art to which said subject 
              matter pertains.
              Patentability shall not be negatived by the manner in which the 
              invention was made.


            Claims 1, 3-9, 11-20 are rejected under 35 USC 103 (a) as being unpatented over Records et al (US Patent No. 5,522,026, hereinafter Records) in view of Manning et al (U.S. Patent No. 8,645,092, herein referred to “Manning”)

            Regarding claim 1, Records teaches:
             a computing system comprising a storage device configured to store a current checklist associated with a service operation performable on a machine, wherein the current checklist comprises a checklist item (Column 8, line 55 through Column 9, line 13),

            a portable device communicably connectable and synchronizable with the computing system, wherein the portable device comprises a display screen and is configured to (See Figure 1):

            receive input data, display a first data screen on the display screen after the device is synchronized with the computing system, wherein the first data screen comprises the current checklist and the checklist item, wherein the checklist item comprises a link to a second data screen, and display the second data screen after the link is activated, wherein the second data screen comprises current supplemental information associated the service operation and the checklist item (Column 8, lines 16-37). A portable device is inherent in the disclosures of Records.
Records teaches all of the limitations above but fails to explicitly teach a wireless network. Manning in the same field of endeavor teaches a portable computer connected through the Internet for downloading check lists data. A data synchronization routine uploads quality control data (Column 2, line 52 through Column 3, line 14; Column 4, 

           Regarding claim 3, Records further teaches wherein the current checklist further comprises a plurality of data entry options corresponding to the checklist item (Column 7, lines 43-54).

           Regarding claim 4, Records further teaches wherein the checklist item further comprises a plurality of checklist items, wherein each different checklist item comprises a different link to a different second data screen (Column 8, line 63 through Column 9, line 9).

           Regarding claim 5, Records further teaches wherein the current supplemental information of the second data screen comprises a condition of the machine (Column 3, lines 14-27).

          Regarding claim 6, Records further teaches wherein the portable device is further configured to receive input data from at least one of the following: a keyboard; a pen-based computer system; a verbal communication; a verbal communication recorded by a microphone; a verbal communication transcribed into a text format; digital image data; and digital photographic data (Column 8, lines 16-37).

            Regarding claim 7, Records further teaches wherein the portable device is further configured to receive a checklist selection through the second data screen (Column 8, lines 41-62).

             Regarding claim 8, Records further teaches wherein the portable device is further configured to receive a note associated with the service operation through the second data screen (Column 8, lines 16-37).

             Regarding claim 9, Records further teaches wherein the portable data device is further configured to associate, with a report, a data entry received via the second data screen (Column 8, lines 16-37).

            Regarding claim 11, Records further teaches wherein the portable device is further configured to generate a summary of the checklist item (Column 6, lines 40-51).

             Regarding claim 12, Records further teaches wherein the summary comprises the current supplemental information of the second data screen (Column 8, lines 16-37).

              Regarding claim 13, Records further teaches wherein the second data screen further comprises an input data field (Column 12, lines 38-43).

   Regarding claim 14, Records further discloses wherein the input data field comprises a text entry field (Column 14, lines 11-20).
   Regarding claim 15, Records further teaches wherein the second data screen further comprises an instruction on performing the service operation on the machine (Column 15, line 60 through Column 16, line 5).

  Regarding claim 17, Records further teaches wherein the plurality of data entry options comprise predetermined selection boxes (Column 13, lines 46-55)..
  Regarding claim 18, Records further teaches wherein the second data screen further comprises a dialog box (Column 9, lines 34-44).
 Regarding claim 19, Records further teach wherein the second data screen further comprises a plurality of second data screens (Column 7, lines 43-54).
Regarding claim 20, Records further teaches wherein each of the second data screens comprises different current supplemental information (Column 9, lines 34-44).

             Claim 2 is rejected under 35 USC 103 (a) as being unpatented over Records et al (U.S. Patent No. 5,522,026) in view of Manning et al (U.S. Patent No. 8,645,092, herein referred to “Manning”) and further in view of view of Bryant (U.S. Patent No. 7,191,438).
        Regarding claim 2, Records and Manning fail to explicitly teach wherein the machine comprises a bar code, and wherein the portable device is further configured to read the bar code. However, Bryant in the same field of endeavor teaches the concept of a machine having a barcode (Column 24, lines 19-22). It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the disclosures of Records et al to include the teachings of Bryant, since the claimed invention is merely a combination of old elements, 

              Claim 10 is rejected under 35 USC 103 (a) as being unpatented over Records et al (US Patent No. 5,522,026, herein referred to Records) in view of Manning et al (U.S. Patent No. 8,645,092, herein referred to “Manning”) and in further view of Boyle (U.S. Patent No. 6,463,967).
             Regarding claim 10, Records and Manning teach all the limitations in claim 1 above but fails to explicitly teach wherein the portable device is further configured to assist with a performance of a fluid operation of the machine. However, Boyle in the same field of endeavor, teaches performance of oil operation of a vehicle (Column 9, lines 47-61). It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the disclosures of Records and Manning to incorporate the teachings of Boyle. Doing so would maintain and report performance and safety of a vehicle.

 	   Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

						Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed Romain Jeanty whose telephone number is (571)272-6732.  The examiner can normally be reached on M-F 9AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew S Gart can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/ROMAIN JEANTY/Primary Examiner, Art Unit 3623